Citation Nr: 1421363	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-20 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to ionizing radiation.



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney



WITNESSES AT HEARING ON APPEAL

The appellant, her son, and her daughter
ATTORNEY FOR THE BOARD

M.  Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.  He died in July 2002, and the appellant is his surviving spouse.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the case was subsequently transferred to the RO in Muskogee, Oklahoma.

A Board hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in July 2010.  A transcript of the hearing is of record.

In a September 2010 decision, the Board reopened the claim of entitlement to service connection for the cause of the Veteran's death and remanded the merits of the claim for further development.  That development was completed, and the case was returned to the Board for appellate review.

In a January 2012 decision, the Board denied the appellant's claim.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board.  

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.  § 20.900(c).  38 U.S.C.A.  § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   The Veteran died in July 2002, and the death certificate lists the immediate cause of death as lung cancer.

2.   At the time of the Veteran's death, service connection had not been established for any disability.

3.   The Veteran's service did not bring him within 10 miles of Nagasaki, Japan, to perform official military duties which were required to perform or support military occupation functions on or after August 6, 1945.

4.   The Veteran has not been shown to have had exposure to ionizing radiation during his period of service.

5.   The cause of the Veteran's death developed many years after service and is not related to his active service.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Court has held that additional, detailed notice requirements apply in the context of a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of death.  In particular, this notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v.  Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

The Board acknowledges that fully compliant notice was provided after the initial adjudication of the claim in this case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333   (Fed. Cir. 2006).  Nevertheless, the RO sent the appellant fully adequate notification in the content of a December 2010 letter.  The timing deficiency was cured by readjudication of the claim in the June 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the SOC).  Therefore, with respect to the timing requirement for the notice, the Board concludes that to proceed with adjudication of this case at this time is not prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In the December 2010 letter, the RO notified the appellant of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  This letter satisfied the Hupp and Dingess notification requirements.

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The appellant has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the appellant's representative, as well as a transcript of the Board hearing.

In addition, a VA medical opinion was obtained in June 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008) (38 U.S.C.A. § 5103A(a) requires VA to assist a claimant in obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim).  The Board finds that the VA opinion is adequate to decide the case because it is predicated on a review of the claims file and consideration of the Veteran's pertinent medical history, as well as the appellant's statements.  The opinion sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The appellant also testified at a hearing before the undersigned Veterans Law Judge in July 2010.  The Veterans Law Judge clearly set forth the issue to be discussed and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

The Board does note that the appellant's attorney submitted another VA Form 9 in August 2011 in which she requested an additional hearing before the Board.  The attorney specifically indicated that she was seeking a hearing in order to continue argument due to the length of time since the last hearing.  The appellant and her attorney were already provided such a hearing in July 2010, and applicable regulations provide that only one hearing before the Board will be conducted. 38 C.F.R. § 20.1507(b)(1).  Moreover, the regulations state that a hearing will not normally be scheduled for the purpose of receiving argument by a representative.  Such argument should be submitted in written form. 38 C.F.R. § 20.700(b).  Therefore, the Board finds an additional hearing is not warranted in this case.  

In addition, the Board notes that the case was remanded in September 2010 so that the appellant could be provided proper notification related to her claim and so that a VA opinion could be obtained.  As discussed above, notification was provided in a February 2010 letter, and an adequate VA opinion was obtained in July 2011.  Accordingly, the requirements of the remand were ultimately accomplished, and there was substantial compliance with the prior remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998).  

VA has further assisted the appellant throughout the course of this appeal by providing her and her representative with an SOC and SSOC, which informed them of the laws and regulations relevant to the claim.  The Board concludes that the appellant was provided the opportunity to meaningfully participate in the adjudication of the claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The appellant and her representative have contended that the Veteran's lung cancer, which caused his death, was the result of his exposure to ionizing radiation in service.  Specifically, they have alleged that the Veteran was exposed to radiation when his ship, the USS Fallon, visited Sasebo in 1945 because Sasebo was only 10 or 20 miles from Nagasaki and 150 miles from Hiroshima.  See, e.g., Bd. Hrg. Tr. at 2-4.  They have also asserted that the Veteran had a spot on his lung in service and that he developed skin rashes and stomach problems shortly after service, which represented the first signs of the effects of the radiation exposure that eventually caused his lung cancer and resulting death.  See, e.g., March 2007 representative written statement.

The appellant's representative has further argued that the Veteran's service duties placed him in Nagasaki after August 6, 1945, and that the Veteran's ship passed within 10 miles of Nagasaki while ferrying troops to and from Okinawa, Japan.  See, e.g., March 2007 and April 2014 representative written statements; November 2007 notice of disagreement; Bd. Hrg. Tr. 5-8.

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be shown to have contributed substantially or materially to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In determining whether the disorder that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As malignant tumors are considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be established in one of three ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd. sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).

First, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (internal quotations omitted); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Second, in the absence of competent evidence linking a disability to service, there is a lifetime presumption for certain enumerated diseases, including lung cancer, without any requirement that it manifest to a specific degree, for those who meet the requirements of a radiation exposed veteran who engaged in radiation-risk activity under § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

A "radiation exposed veteran" is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device; participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945 and July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the occupation forces in Hiroshima or Nagasaki above; certain service for at least 250 days before February 1992 on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee; certain service before January 1, 1974 on Amchitka Island, Alaska; or certain service as an employee of the Department of Energy.  38 C.F.R. § 3.309(d)(3).

The occupation of Hiroshima or Nagasaki means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).

Finally, other "radiogenic diseases" manifested during certain specified time periods in an ionizing radiation exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  This list includes lung cancer manifest five years or more after exposure.  38 C.F.R. § 3.311(b).   Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence which supports that finding.  38 C.F.R. § 3.311(b)(4). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for the cause of the Veteran's death.  The Veteran's death certificate shows that he died in July 2002.  The immediate cause of death was lung cancer.  

At the time of the Veteran's death, service connection had not been established for any disability.  The Board observes that the RO previously denied service connection for spots on the lung in an August 1957 rating decision.  Nonetheless, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during a veteran's lifetime.  38 C.F.R. § 20.1106.

The Veteran's service treatment records show no complaints, treatment, or diagnosis related to lung cancer.  A chest x-ray obtained at the time of his June 1946 separation revealed peri-vascular markings moderately accentuated on the right side dependently.  It was also noted at that time that the Veteran was an excessive smoker.  Thereafter, the record shows that the Veteran reported a history of continued smoking until the early 1970's.  See, e.g., September 1999, January 2000, April 2001 private treatment records.

During a July 1957 VA pulmonary examination, the Veteran reported that, at the time of his discharge from service, he was told that his chest x-ray showed spots on his lungs.  On examination, he had a mild cough, which was slightly productive in the mornings.  The examiner indicated that no demonstrable pulmonary disease was found.  A chest x-ray taken that day revealed no evidence of active parenchymatous pathology in either lung field.

A November 1995 private chest x-ray revealed no pulmonary infiltrate or pleural fluid.  The impression was no evidence of active pulmonary disease, and the Veteran's treatment provider called him thereafter to inform him that his chest x-ray and lab work were normal.  A December 1999 private chest x-ray also revealed no infiltrates or effusions.  A June 2002 private treatment record shows that a January 2000 chest x-ray was essentially negative.  

Private treatment records show a diagnosis of metastatic lung cancer to the brain, which was first diagnosed in June 2002.  See, e.g., August 2002 private hospital discharge summary.

In a February 2007 written submission, Dr. T.W.A. (initials used to protect privacy) determined that the Veteran "suffered radiation induced disease and subsequently died from a tumor caused by late effects caused by exposure to radiation that he obtained in the service of his country."   Dr. T.W.A. also noted that "the lung cancer no doubt arose from the 'spots' on his lungs which were found at Tinker Air Force Base."  In reaching this determination, Dr. T.W.A. reported that the Veteran claimed to be at times within 10 miles of ground zero in Nagasaki.  It was also noted that the Veteran had reported that an x-ray in the 1980's showed spots on his lung, but that these records were not available due to a fire at a storage facility.

In a September 2010 written submission, Dr. T.N.L. determined that "a 'spot' seen on a chest x-ray many years previously would be related to the development of a subsequent pulmonary cancer," without supporting rationale.  He expressed his belief that the appellant was attempting "a bridge too far."  In so noting, he determined that the likelihood that the Veteran received a dose of radiation sufficient to be etiologic for a subsequent malignancy was quite low, given that he was in an environment not subjected to the explosion itself and with no evidence that he was in the residual high radiation zone.  Dr. T.N.L. also noted that only a cursory scan was given to the reports and letters submitted in support of the appellant's position, but he did review the letter to him from the appellant's representative, a letter sent to the Board from the appellant's representative, and the Board's September 2010 decision and remand. 

A VA medical opinion was obtained in June 2011.  The examiner reviewed the claims file and noted the relevant history, including the chest x-ray findings during service, the Veteran's smoking history, post-service chest x-rays, and the findings on the Veteran's death certificate.  After reviewing historical facts, the natural progression of lung cancer, etiology, known risk factors, and known presentation of lung cancer, the examiner opined that there was no medical evidence to suggest that lung cancer would be dormant for fifty-six years, resolve as per documented normal chest x-rays, and then return as a metastatic lung cancer.  The examiner explained that prominent peri-vascular markings may reflect increased pressure within the lungs and indicated that these markings most likely are associated with wear and tear on the lungs.  It was noted that the markings are frequently reported in individuals who have no history of lung disease.  The examiner stated that lung cancer would typically show first as a nodule or a mass and not as increased peri-vascular markings.  In addition, she observed that the records in this case show that there were several normal x-rays following the 1946 x-ray showing the prominent peri-vascular markings.

The examiner commented that, if VA concedes that the Veteran was exposed to ionizing radiation, her opinion would be that the Veteran's cause of death from lung cancer was at least as likely as not caused by ionizing radiation exposure.  However, as to the question regarding a relationship between the 1946 chest x-ray findings and lung cancer, her ultimate opinion was that it was less likely than not that the Veteran's cause of death was related to his symptomatology in service.  

The medical evidence in this case clearly attributes the Veteran's death to lung cancer.  Thus, the remaining question is whether the Veteran's lung cancer was related to his service.

On review, as discussed in detail below, the Board finds that the weight of the evidence reflects that the Veteran was not exposed to ionizing radiation during his military service and that lung cancer did not manifest within the first year after the Veteran's discharge from service and is not otherwise related to his service.  The appellant has claimed that the Veteran was exposed to radiation while performing official military duties within 10 miles of Nagasaki after August 6, 1945, as provided in the presumptive provisions for radiation exposure.  The record does not suggest, nor does the appellant contend that the Veteran was otherwise exposed to ionizing radiation, including any other radiation-risk activity as defined above.

The Veteran's notice of separation (NAVPERS-553) lists his assignment as a seaman, first class.  His service records show that he was assigned to Beach Battalion "D," Amphibious Training Base in Oceanside, California, in December 1944.  Thereafter, he was assigned to the USS Fallon from February 1945 to February 1946.  The service records also show that the Veteran was serving outside the continental United States as of May 1945; that same month, he was authorized to wear the Asiatic-Pacific Campaign Ribbon by reason of service on the USS Fallon, as well as Amphibious Forces Insignia.  A subsequent service record shows that the Veteran participated in the initial occupation of Sasebo, Kyushu, Japan, on September 22-23, 1945.  In October 1945, he was found eligible for the World War II Victory Medal.

In his June 1957 original compensation claim, the Veteran reported that he had lung spots/lung trouble at the time of service discharge, without further explanation.

In a March 1989 claim, the Veteran indicated that he had a body rash "after leaving Nagasaki, Japan."  He again reported having spots on his lungs at the time of service discharge, without further explanation.

During a November 2000 private psychological evaluation, the Veteran recalled "the first time [he] hit the beach in Nagasaki. . . . about a week after the bomb was dropped on Nagasaki."  He reported that he piloted the boat taking the troops to the beach and secured the beach and tied up at the dock outside Nagasaki, where he stood watch.

In a February 2001 claim, the Veteran indicated that he had a skin condition due to "radiation [and] fallout at Nagasaki."

In a May 2001 written stressor statement, the Veteran reported an injury in August or September 1945 while assigned to the USS Fallon, without further explanation.  

In a May 2002 radiation questionnaire, the Veteran reported that he was exposed to "fall out at Nagasaki prior to discharge."  He also reported that he "made beachhead on air strip at Nagasaki last of [August] 1945" and later took a unit back to the ship.  He reported that he went into Nagasaki, tied up to the docks, and stood watch on the gang planks.

An October 2002 Defense Threat Reduction Agency (DTRA) report indicates that Sasebo is approximately 30 miles from Nagasaki and 150 miles from Hiroshima.  The DTRA noted the Veteran's assignment to the USS Fallon from February 1945 to February 1946 and that the ship visited Sasebo between September 22 and 23, 1945 and from October 6 to 13, 1945, thereafter returning to the United States in late October 1945.  After reviewing the Veteran's service records and records related to the ship to which the Veteran was assigned, the DTRA reported that there was no indication that the Veteran visited Nagasaki.

During the July 2010 Board hearing, the Veteran's wife did not recall the Veteran talking about being on land in Sasebo or Nagasaki.  The Veteran's son recalled him talking about Nagasaki as well as Hiroshima, testifying that he "[couldn't] say that he said he went in there, but he was lead boat.  If anybody went in, it would have been him," based on his father's military assignment and his own Navy experience.  He further testified that the Veteran talked about the possibility of having to go to Hiroshima, but he ultimately did not have to go there.  The Veteran's daughter testified that the Veteran told her that he walked through Nagasaki through the fallout.  See Bd. Hrg. Tr. at 18-20, 22-23.

The Veteran was certainly competent to report his observations and to attest to where he traveled during service.  38 C.F.R. § 3.159(a)(2).  However, competence must be distinguished from credibility and probative weight.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, "lay statements must be weighed against other evidence, including the absence of military records supporting the [appellant]'s lay assertions."  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); see also Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (holding that the absence of evidence can constitute substantive evidence "where silence in the records tends to disprove [a] fact") and Horn v. Shinseki, 25 Vet. App. 231, 248 (2012) (Lance, J., dissenting) ("Buczynski does not stand for the absolute rule that the absence of evidence can never be considered . . . .").

In this case, the Board finds that the Veteran's statements regarding his service within 10 miles of Nagasaki are not credible.  In this regard, the Veteran provided varying dates for his arrival in Nagasaki, including about week after the bomb dropped (August 9, 1945) and on the "last" of August, as discussed above, as well as varying statements as to his duties there.  Specifically, in the November 2000 psychological evaluation, he reported taking troops to the shore, while in the May 2002 radiation questionnaire, he reported taking a unit back to the ship.  Parenthetically, the Board observes that the appellant's representative (also the Veteran's representative) previously indicated that the Veteran was "exposed to radiation fallout, arrived 5 days or so after bomb dropped at Nagasaki," and later indicated that the Veteran was "part of the first group to occupy Japan after its surrender September 22."  See December 2002 representative written statement; Bd. Hrg. Tr. at 2-3.  She also noted that the current claim was "a very hard claim because of the narrowness of this [radiation] regulation."  See Bd. Hrg. Tr. at 7.

Moreover, the remaining evidence is against a finding that the Veteran served within 10 miles of Nagasaki.  In this regard, the Veteran's service personnel records and the DTRA report clearly indicate that he actually landed at Sasebo, Japan, which is approximately 30 miles from Nagasaki.  In fact, the service records document that the Veteran participated in the initial occupation of Sasebo on September 22-23, 1945.  In light of this notation in the service records, as well as prior documentation in the service records of the Veteran's service outside the United States as discussed above, the Board finds that it would be expected that the Veteran's role in occupation of Japan would be documented in his service records.  As such, the absence of an entry in the service records is evidence against this claimed service in this case.  See Buczynski, 24 Vet. App. at 224 (citing Fed.R.Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded") (emphasis added).
Given the inconsistencies in the Veteran's statements, as well as the lack of documentation of the claimed service in the service records and the findings in the DTRA report, taken together, the Board finds that the Veteran's statements as to any service within 10 miles of Nagasaki not credible, and the weight of the evidence is against such a finding.

The Board acknowledges the related statements of the Veteran's son and daughter, as well any notations made after the Veteran's death in the private medical opinions about his recollection as to the location of his service; however, the Board finds that these reports are only as competent and credible as the Veteran's first-hand reports made to these individuals or provided in the requests for medical opinions after his death.  In addition, although the Veteran's son also served in the Navy, he testified that he could not state that his father actually went into Nagasaki.

The Board also recognizes the Veteran's military awards for his service; however, these awards alone do not establish that the Veteran had service in the specific area as required by the regulation for application of the presumptive radiation exposure provisions.  Similarly, while his service duties aboard the USS Fallon may have included bringing troops between the United States and Japan, this consideration alone is insufficient to establish service in the specific required area, i.e. within a 10 mile radius of Nagasaki.

In reaching this determination, the Board has also considered the argument advanced by the appellant's representative that a July 2003 Board decision for another service member's claim supports the appellant's contentions.  See, e.g., April 2014 representative written statement.  In that case, the Board found the service member was a radiation-exposed veteran based on his October 1945 hospitalization in Nagasaki.  In so finding, the Board noted records documenting his hospital treatment at a facility that had been moved to the area of Nagasaki.  He was thereafter evacuated on October 12, 1945, aboard the USS Fallon, headed to the United States.

The Board notes that previously issued Board decisions are considered binding only with regard to the specific case decided.  The Board acknowledges that prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303.

In any event, to the extent that the July 2003 Board decision reasonably relates to this case, the Board finds that the fact that the service member in that case was evacuated aboard the USS Fallon at a time the ship was known to be in Japan (see DTRA report) does not establish that the Veteran himself, either aboard the ship or a smaller vessel, went to the hospital to pick-up that service member for departure to the United States.  Significantly, that decision does not make a finding as to how the service member was picked up to board the USS Fallon, and such a determination would be purely speculative in nature, particularly as to whether or not the Veteran was involved.  In addition, the Board notes that the Veteran reported being in Nagasaki in August 1945, and his representative also reported that he was there in September 1945.  The other service member left the hospital in October 1945, and his presence in Nagasaki was established by his own hospital stay.

The Board also recognizes the argument of the appellant's representative that the USS Fallon passed within 10 miles of Nagasaki while ferrying troops to Okinawa, Japan.  She has submitted a map to support the argument.  The map shows that Sasebo is north of Nagasaki, and both cities are on the coast.  Given the scale of the map, there is more than 10 miles of water in which the USS Fallon could have proceeded to Okinawa, which is south of both cities.  The appellant's representative has not established a credible factual foundation for this assertion, and there is simply no evidence that the USS Fallon did, in fact, pass within 10 miles of Nagasaki.  

In summary, the weight of the evidence in this case is against a finding that the Veteran was ever within 10 miles of Nagasaki, Japan during his military service.  

As the Veteran has not been shown to be a radiation-exposed veteran as defined above, and the legal authority governing such a claimant is therefore not applicable to him.  See 38 C.F.R. § 3.309(d).  In addition, as the evidence is against a finding that the Veteran was exposed to ionizing radiation, the June 2011 opinion offered by the VA examiner - that if ionizing radiation exposure was shown, lung cancer was at least as likely as not caused by such exposure - and the similar opinion offered by Dr. T.W.A. are of no probative weight in this regard.  Both opinions were contingent on the Veteran being exposed to radiation, which has not been established.

The Board observes that the appellant's representative indicated during the Court proceedings that VA correctly noted that the appellant "has not assigned error to the Board's [January 2012] decision except with respect to the presumptive radiation provisions and has therefore abandoned the other theories of service connection."  See appellant's Court reply brief, p. 1.  Nonetheless, while the radiation exposure provisions are not applicable in this case, the Board must also determine whether lung cancer is otherwise related to service.  See Combee, 34 F.3d at 1043.

In regard to the appellant's claim of lung cancer manifesting in service or within one year thereafter, to the extent she made such a claim, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  While there is evidence that the Veteran had peri-vascular markings on the right side of his chest at the time of separation, lung cancer was not diagnosed at that time or for many years thereafter.  In addition, the most probative evidence of record does not link the lung markings noted on separation to the Veteran's lung cancer, as discussed below.

In this case, Drs. T.W.A. and T.N.L. determined that "spots" seen on the June 1946 chest x-ray during service were related to the development of a subsequent pulmonary cancer.  In contrast, the July 2011 VA examiner opined that it was less likely than not that the Veteran's cause of death was related to the peri-vascular markings seen on this x-ray.

In evaluating the individual opinions, the Board finds the opinion of the June 2011 VA examiner to be the most probative.  Dr. T.N.L. provided no rationale for his opinion that a "spot" seen on a chest x-ray many years earlier would be related to the development of a subsequent pulmonary cancer, and he noted that he had only a cursory review of the evidence.  Importantly, his opinion does not account for the multiple normal chest x-rays between the in-service x-ray findings and the mass later identified as lung cancer.  The Board affords limited probative value to this opinion, as it is without a complete rationale and does not discuss the additional post-service findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Similarly, Dr. T.W.A. determined that the Veteran's lung cancer arose from the "spots" on his lungs that were found during service.  In providing this opinion, however, he relied upon inaccurate factual premises.  In particular, he based his opinion on the fact that the Veteran's service brought him within 10 miles of Nagasaki after a bomb was dropped on that city.  Moreover, Dr. T.W.A. offered his opinion, in part, based on the Veteran's report that a chest x-ray from the 1980's showed spots on his lungs; no such findings are of record.  The Board recognizes that the appellant reported that these records were destroyed.  However, even assuming that such findings were made, Dr. T.W.A.'s opinion is afforded limited probative value, as he did not address the normal chest x-ray findings made after these reported findings, but before the diagnosis of lung cancer.

Finally, the June 2011 VA opinion weighs against the claim.  The Board finds that the opinion of the VA examiner is entitled to substantial probative weight because she provided the opinion after a review of the relevant evidence and provided a rationale supported by the specific facts of the case.  For example, she noted that x-rays in 1957, 1999, and 2000 were normal and observed that there was no medical evidence to suggest that lung cancer would be dormant for fifty-six years, resolve as per the normal chest x-rays, and then return as a metastatic lung cancer.

The Board has also considered the sum of the contentions presented by the appellant, her children, and her representative in support of the claim, to include the claimed relationship between the Veteran's lung cancer and service.  However, the question of whether the markings on the Veteran's lung at the time of discharge were related to his lung cancer diagnosed many years after service is a complex medical matter as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-09 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  As such, while the Board again acknowledges these contentions as to a claimed link, the Board finds that these statements are in conflict with the VA opinion against the claim, afforded significant probative weight, as discussed above.  To the extent that these individuals are competent to opine on this matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which she relied to form her opinion, and she provided a rationale for it.  To the extent that such statements are reflective of the contemporaneous opinions of the private physicians provided in support of the claim, the Board notes that they are afforded no more weight than that of the opinions themselves, as discussed above.

While the Board is sympathetic to the appellant's claim, the weight of the evidence as discussed above is against the claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.



ORDER

Entitlement to service connection for the cause of the Veteran's death, to include as due to ionizing radiation, is denied.
	


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


